DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 and 7-16, in the reply filed on 02/01/2022 is acknowledged.
Claim 6 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected multilayer ceramic electronic component product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for Manufacturing a Multilayer Ceramic Electronic Component”.
Claim Objections
Claim 14 is objected to because of the following informalities: the claim recites “the second side surface. [0079],” (line 5). This appears to be a typographical artifact from copying the claim language from the specification. It seems likely that the claim should instead conclude without the “ [0079],”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “A method for manufacturing a multilayer ceramic electronic component comprising a multilayer body including a plurality of stacked ceramic layers and including a first major surface and a second major surface opposite to each other in a layer stacking direction, a first side surface and a second side surface opposite to each other in a widthwise direction orthogonal or substantially orthogonal to the layer stacking direction, and a first end surface and a second end surface opposite to each other in a lengthwise direction orthogonal or substantially orthogonal to the layer stacking direction and the widthwise direction, and a first external electrode provided on the first end surface and a second external electrode provided on the second end surface, the method comprising:” (lines 1-13; emphasis added). This language is indefinite, because one cannot possibly determine the metes and bounds or scope of the claim. The purported preamble contains numerous structural elements and details which are not discussed in the body of the claim (e.g. first and second external electrodes, plurality of stacked ceramic layers, etc.). It is not clear if the “multilayer bodies” of the body of the claim require any electrodes at all, or if they require any more than one ceramic layer. It is not clear if method steps are being recited or omitted in the preamble. Further, one cannot possibly know what is or is not held to fall within the realm of “orthogonal or substantially orthogonal”. This problem is compounded by the fact that “substantially orthogonal” should include “orthogonal” already. There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “substantially orthogonal”. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology.
Claim 1 also discloses “preparing a plurality of the multilayer bodies” (line 14; emphasis added). The word “preparing” implies that a method step could be performed, but it does not actually recite any positive step. What does one do to prepare multilayer bodies? There are literally an unfathomable number of process steps which could be performed in “preparing a plurality of the multilayer bodies”, and because one cannot possibly ascertain which step(s) is/are desired, the limitation is indefinite. This language is even more difficult to understand in light of the next “step” which recites “stacking the plurality of multilayer bodies”. As best understood, “preparing” can simply mean “providing” or any other step that can be performed on a ceramic body. Moreover, the bodies do not apparently require any internal electrodes, and may or may not have external electrodes, which are not necessarily required or created in the vague “preparing” step.
Claim 1 further discloses “stacking the plurality of multilayer bodies via a binder” (line 15; emphasis added). This language is also indefinite, because one cannot know if a plurality of multilayer bodies are being stacked together, i.e. one on top of the other. Or, if the individual bodies are being formed by stacking, in which case the above “preparing” step is even more confusing, because it implies that the bodies have already been formed. As such, there is a circular logic problem. As best understood, it appears that this is a continuation of the purported “preparing” step, and the bodies are not stacked, one upon the other. Moreover, this language is indefinite, because it is impossible to know how one would stack bodies “via a binder”. As best understood, it appears this intends stacking and including at least one binder material or layer in the stack.
Claim 1 also discloses “removing the binder from the multilayer body provided with the side gap portion” (lines 19-20; emphasis added). This language is indefinite because it is not apparent that “the binder” was applied to only one “multilayer body” and as such, one cannot know which body or bodies is/are being modified. Further, the above language implies that only one of the multilayer bodies is provided with “the side gap portion”, which is misleading and confusing. As best understood, it appears that this limitation intends: “removing the binder from the multilayer bodies after they are provided with the side gap portion”.
Claim 1 still further discloses “wherein the multilayer ceramic electronic component having a length of a dimension T in the layer stacking direction and a length of a dimension W in the widthwise direction; and the dimension T is smaller than the dimension W.” (lines 21-24; emphasis added). First it is noted that the language recites “having” rather than “comprising” or “consisting” or even “has” (which would be indefinite in and of itself). Secondarily, there is no previous step of actually manufacturing or even positively reciting any “multilayer ceramic electronic component”. The claim has steps of preparing and working “multilayer bodies”, however those are never turned into a multilayer ceramic component in any manner. As such, one cannot possibly know what is or is not considered to be a part of the multilayer ceramic component. The claim has been examined as best understood. If the Applicant intends to claim a method of manufacturing the ceramic component, then they are encouraged to actually recite the steps required to form that component, rather than only some sub-steps of forming ceramic bodies.
Claims 2-5 and 7-16 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 2 is further rejected as indefinite. The claim discloses “the dimension T of the multilayer ceramic electronic component is not less than about 0.08 mm and not more than about 0.15 mm, and the dimension W of the multilayer ceramic electronic component is not less than about twice the dimension T” (lines 2-6; emphasis added). There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “about 0.08 mm” or “about 0.15 mm” or “about twice the dimension T”. These hedge words render the claim indefinite because the metes and bounds of the product dimensions are unclear. Further, the language is drawn to modifying the indefinite “component” which is never actually formed in claim 1. Moreover, there is nothing in claim 2 which clearly discloses any method step or process, and it is not apparent how this language is intended to further modify the claimed method, because the method does not require any cutting or dimensional forming at all.
Claim 7 is further rejected as indefinite. The claim discloses “the multilayer body has a rectangular parallelepiped or substantially rectangular parallelepiped shape” (lines 2-4; emphasis added). There are a number of indefiniteness issues with this claim. First, one cannot know which of the multilayer “bodies” is being modified by this claim which recites only one of “the multilayer bodies”. Further, one cannot possibly surmise what would or would not be considered a “substantially rectangular parallelepiped shape”, which is an entirely subjective determination. Finally, it is not clear how this language is intended to modify the claimed method, because there are no steps of forming or shaping the bodies in the first place. The claim has been examined as best understood to intend “the multilayer bodies have a rectangular parallelepiped 
Claim 10 is further rejected as indefinite. The claim discloses “the first lead electrode portion is electrically connected to the first external electrode; and the second lead electrode portion is electrically connected to the second external electrode” (lines 3-6; emphasis added). There is a lack of antecedent basis for these limitations in the claim, as the “first external electrode” and “second external electrode” are never previously recited as actually being formed or provided (see 112(b) rejections of claim 1, above).
Claim 11 is further rejected as indefinite. The claim discloses “the first internal electrode layer is one of a plurality of first internal electrode layers, and the second internal electrode layer is one of a plurality of second internal electrode layers” (lines 2-5; emphasis added). This language is indefinite because claim 8 only recites a single one of the first and second internal electrode layers. On the contrary, claim 11 implies, but does not actually recite a step of providing or forming or placing those electrode layers and as such one cannot possibly know how this limitation is intended to further limit the claimed method. That is, the method does not require any steps of providing any internal electrodes, and as such one cannot determine how a recitation of a plurality of electrodes informs or defines the process steps.
Claim 14 is further rejected as indefinite. The claim discloses “the first side gap portion entirely or substantially entirely covers the first side surface and the second side gap portion entirely or substantially entirely covers the second side surface” (lines 2-5; emphasis added). This language is indefinite for the same reasons as detailed above with regards to the other purported “limitations” which recite “substantially” language.
Claim 15 is further rejected as indefinite. The claim discloses “the first external electrode at least partially covers the first side gap, and the second external electrode at least partially covers the second side gap.” (lines 2-5; emphasis added). As with claim 10, above, there is a lack of antecedent basis for the “external electrode” limitations in this claim. One cannot possibly know the relationship of the purported external electrodes, as there has been no claimed step of applying or forming them in the first place. Further, it is not possible to know what is or is not “at least partially” covering the first and second side gaps. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2017/0186546 A1), in view of Makino et al. (US 2017/0271083 A1).
Regarding claim 1, as best understood, Kato discloses a method for manufacturing a multilayer ceramic electronic component comprising a multilayer body (11) including a plurality of stacked ceramic layers (“respective layers made of dielectric ceramics”; 101, 102, 103) (figs. 1-4; pars. 0063-0067 and 0071-0074) and including a first major surface (fig. 2: top, as viewed) and a second major surface (fig. 2: bottom, as viewed) opposite to each other in a layer stacking direction (fig. 2: vertically, i.e. in the “Z” axis direction), a first side surface (fig. 3: left side, as viewed) and a second side surface (fig. 3: right side, as viewed) opposite to each other in a widthwise direction (fig. 3: horizontally, i.e. in the “Y” axis direction) orthogonal or substantially orthogonal to the layer stacking direction, and a first end surface (fig. 2: left end, as viewed) and a second end surface (fig. 2: right end, as viewed) opposite to each other in a lengthwise direction (fig. 2: horizontally, i.e. in the “X” axis direction) orthogonal or substantially orthogonal to the layer stacking direction and the widthwise direction, and a first external electrode (14) provided on the first end surface and a second external electrode (15) provided on the second end surface (figs. 1-3; pars. 0051-0055), the method comprising: preparing a plurality of the multilayer bodies (figs. 8A-8C; pars. 0072, 0082); stacking the plurality of multilayer bodies (fig. 6; pars. 0078-0081); rotating the plurality of multilayer bodies by about 90° with the lengthwise direction defining and functioning as an axis of rotation, and providing a side gap portion (117) (figs. 8C, 10 and 13A-15; pars. 0109-0114 and 0124-0126); and removing the binder from the multilayer body provided with the side gap portion (par. 0159); wherein the multilayer ceramic electronic component having a length of a dimension T in the layer stacking direction and a length of a dimension W in the widthwise direction; and the dimension T is smaller than the dimension W (figs. 1-3). Kato, however, does not explicitly disclose stacking the plurality of multilayer bodies via a binder.
Makino teaches that it is well known to perform a related method for manufacturing a multilayer ceramic electronic component (Title; Abstract) comprising a multilayer body (10) including a plurality of stacked ceramic layers (20), and a first external electrode (420) provided on a first end surface and a second external electrode provided on a second end surface, the method comprising: preparing a plurality of the multilayer bodies (10) (fig. 8A; pars. 0037-0041 and 0147-0150); stacking the plurality of multilayer bodies via a binder (“a polyvinyl butyral binder”) (pars. 0126 and 0183); and removing the binder from the multilayer body (par. 0183).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kato to incorporate the explicit use of a binder in the forming of the stacked ceramic layers from Makino. Kato discloses that the binder in the ceramic is removed, as cited above. As such, it stands to obvious reason that Kato included a binder in the stacking steps. Therefore, Makino simply serves to teach that the intentional inclusion of binder material in ceramic materials for formation of a stack was well known and obvious at the time of filing. The use of a binder was common and was performed in order to predictably produce ceramic layers as desired. PHOSITA would have realized that the method of Kato would naturally been expected to include a binder, such as that of the old Makino method, and would have done so with reasonable expectations of success.
Regarding claim 2, as best understood, Kato in view of Makino teaches the method of claim 1 as detailed above, and Makino further teaches that it is well known that the dimension T (thickness of the resin layer) of the multilayer ceramic electronic component is not less than about 0.08 mm and not more than about 0.15 mm (100 µm = 0.10 mm), and the dimension W (“length in the W direction” is 0.2 mm to 0.5 mm which is not less than twice the dimension T) of the multilayer ceramic electronic component is not less than about twice the dimension T (pars. 0044 and 0092).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the preferred dimensions of the formed ceramic product, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance, there is no indication that any special steps were needed, nor that the old method of Kato would have needed to be changed in any manner to incorporate the preferred dimensions from Makino.
Regarding claim 4, as best understood, Kato in view of Makino teaches the method of claim 1 as detailed above, and Makino further teaches that it is well known that the preparing the plurality of multilayer bodies includes screen-printing an external electrode on at least one of the first and second major surfaces of the multilayer body (pars. 0133-0135).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kato to incorporate the use of screen printing, from Makino, as an obvious expedient in substitution for the plating application of Kato. Screen printing is considered old and well-known in the art for applying electrodes. PHOSITA would have realized that screen printing is cost-effective, and requires only off-the-shelf machinery. Moreover, screen printing is well known to be highly repeatable and accurate, thus predictably decreasing manufacturing costs. Further, there is no indication that any surprising results came from the use of the known method of Kato with the old technique of screen printing, nor is there evidence that any special steps were required or devised to do so.
Regarding claim 5, as best understood, Kato in view of Makino teaches the method of claim 1 as detailed above, and Makino further teaches that it is well known to form an end surface electrode by a dipping method after the step of removing the binder (par. 0017).
For the same reasons as applied to claim 4, above, it would be obvious to combine the disclosure of Kato with the teaching of Makino. Dip coating of electrodes is a well-known and obvious expedient, equivalent to electroplating and screen printing in ease of use and ubiquity of necessary equipment.
Regarding claim 7, as best understood, Kato in view of Makino teaches the method of claim 1 as detailed above, and Kato further discloses that the multilayer body has a rectangular parallelepiped or substantially rectangular parallelepiped shape (fig. 15).
Regarding claim 8, as best understood, Kato in view of Makino teaches the method of claim 1 as detailed above, and Kato further discloses that the multilayer body includes a first internal electrode layer (any one of 12) and a second internal electrode layer (any one of 13); and at least one of the plurality of stacked ceramic layers (dielectric ceramics) is provided between the internal electrode layer and the second internal electrode layer in a stacking direction of the plurality of stacked ceramic layers (figs. 1-3; pars. 0065-0067).

    PNG
    media_image1.png
    484
    693
    media_image1.png
    Greyscale
Regarding claim 9, as best understood, Kato in view of Makino teaches the method of claim 8 as detailed above, and Kato further discloses that the first internal electrode layer includes a first opposite electrode portion and a first lead electrode portion; the second internal electrode layer includes a second opposite electrode portion and a second lead electrode portion; and the first opposite electrode portion and the second opposite electrode portion face one another (annotated fig. 2, above).
Regarding claim 10, as best understood, Kato in view of Makino teaches the method of claim 9 as detailed above, and Kato further discloses that the first lead electrode portion is electrically connected to the first external electrode; and the second lead electrode portion is electrically connected to the second external electrode (fig. 2, above; par. 0065).
Regarding claim 11, as best understood, Kato in view of Makino teaches the method of claim 8 as detailed above, and Kato further discloses that the first internal electrode layer is one of a plurality of first internal electrode layers, and the second internal electrode layer is one of a plurality of second internal electrode layers (fig. 2, above; par. 0065).
Regarding claim 12, as best understood, Kato in view of Makino teaches the method of claim 1 as detailed above, and Kato further discloses that at least one of the plurality of stacked ceramic layers includes a dielectric material (par. 0067).
Regarding claim 13, as best understood, Kato in view of Makino teaches the method of claim 1 as detailed above, and Kato further discloses that the side gap portion includes a first side gap portion that covers at least a 51portion of the first side surface and a second side gap portion that covers at least a portion of the second side surface (fig. 15; pars. 0109-0110 and 0124-0126).
Regarding claim 14, as best understood, Kato in view of Makino teaches the method of claim 13 as detailed above, and Kato further discloses that the first side gap portion entirely or substantially entirely covers the first side surface and the second side gap portion entirely or substantially entirely covers the second side surface (fig. 15; pars. 0109-0110 and 0124-0126). 
Regarding claim 15, as best understood, Kato in view of Makino teaches the method of claim 13 as detailed above, and Kato further discloses that the first external electrode at least partially covers the first side gap, and the second external electrode at least partially covers the second side gap (pars. 0124-0129).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Makino, further in view of Unknown Inventor (JP WO2005/117041; PDF provided concurrently by Examiner; hereinafter referred to as “JP Reference”).
Regarding claim 3, as best understood, Kato in view of Makino teaches all of the elements of the current invention as detailed above with respect to claim 1. Makino further teaches that the binder can be a material (polyvinyl butyral binder) which can be water-soluble (par. 0183). The modified Kato, however, does not explicitly teach that the binder is a water-soluble film; and the removing the binder includes dissolving the water-soluble film with water.
The JP Reference teaches that it is well known to form a related multilayer ceramic electronic component (Title; Abstract), wherein the binder is a water-soluble film; and the removing the binder includes dissolving the water- soluble film with water (pg. 7, lines 32-41).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kato to incorporate the dissolving the binder with water of the JP Reference. The use of less toxic and/or caustic and more easily disposed of materials is an obvious consideration, and water is an obvious choice in the art to meet those criteria. Further, Makino disclosed using a binder that can be dissolved in water. Moreover, there is no indication of any need for special steps or any occurrence of surprising results from simply using the known water soluble binders of the JP Reference with the ceramic material having binders therein, from Kato and Makino.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Makino, further in view of Shirakawa et al. (US 2013/0057112 A1).
Regarding claim 16, as best understood, Kato in view of Makino teaches all of the elements of the current invention as detailed above with respect to claim 1. Kato further discloses that the side gap portion is provided by pressing a sheeting against the plurality of multilayer bodies (pars. 0112-0114 and 0124-0126). The modified Kato, however, does not appear to teach that the sheeting is a rubber and a resin material.
Shirakawa teaches that it is well known to apply side gap portions wherein the sheeting includes a resin and a rubber material (pars. 0049-0053).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kato to incorporate the preferred side gap portion sheeting material of Shirakawa. It has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In this instance the use of resin and rubber is considered obvious to select because of the known and predictable protective resilience of rubber resins, as well as resistance to UV degradation. Further, rubber resins are commonly used, inexpensive to obtain and easily worked. PHOSITA would have known that the resin and rubber layer of Shirakawa could be readily used with the old methods of Kato and Makino, with reasonable expectations of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizuno (US 2019/0318872 A1) is also of particular relevance. The method of Mizuno includes at least forming a plurality of multilayer ceramic bodies (116) (fig. 9); rotating them 90° (fig. 11-14); coating a side gap portion (17, 117) on the ends of the bodies (figs. 13-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729